Filed 9/15/14 P. v. Abdalla CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B253043
                                                                          (Super. Ct. No. 2012000320)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ABDALLA YOUNAN ABDALLA,

     Defendant and Appellant.



                   Abdalla Younan Abdalla appeals his conviction, by jury, of attempted
murder (Penal Code, §§ 187, 664)1 and criminal threats (§ 422) after he repeatedly
stabbed his estranged wife. The jury found true special allegations that appellant
personally used a deadly and dangerous weapon (§ 12022, subd. (b)(1)), and that he
inflicted great bodily injury on the victim. (§ 12022.7, subd. (e).) It found not true the
allegation that appellant committed the attempted murder willfully, deliberately and with
premeditation. (§ 445, subd. (a).) The trial court sentenced appellant to a total term of 16
years in state prison.
                   Appellant, his then-wife and their two young children immigrated to the
United States from their native Egypt in 2008. In early 2011, the couple separated
because appellant beat his wife. During an April 2011 argument, appellant threatened to


1
    All statutory references are to the Penal Code unless otherwise stated.
                                                             1
kill her and himself. He was holding a sharp kitchen knife with a 5 to 6-inch blade at the
time. Appellant stabbed the knife toward his wife, hitting a piece of wood about two
centimeters away from her. In January 2012, during a late night argument about their
marriage, appellant stabbed the victim multiple times with a kitchen knife. Her many
injuries included a punctured lung, lacerated liver and deep stab wounds to her back,
upper right chest and left hand. When appellant was arrested later that day, he initially
denied involvement with the stabbing. He eventually confessed that he stabbed the
victim because he believed she had been having an affair with one of his friends. The
victim's blood was found on appellant's clothing and inside his SUV.
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues. On June 30, 2014,
we advised appellant that he had 30 days in which to personally submit any contentions
he wished to raise on appeal. We have received no supplemental brief from appellant.
              We have conducted an independent review of the record and are satisfied
appellant's attorney has fully complied with her responsibilities and that no arguable
issues exist. (People v. Wende (1979) 25 Cal. 3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                        YEGAN, J.


We concur:



              GILBERT, P.J.



              PERREN, J.


                                             2
                 Patricia M. Mrphy, Judge

             Superior Court County of Ventura

            ______________________________


Lori E. Kator, under appointment by the Court of Appeal, for Appellant.


No appearance for Respondent.




                             3